Name: Regulation (EEC) No 1055/68 of the Commission of 23 July 1968 fixing the amount representing delivery costs to Community customs territory in respect of certain cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 341 25.7.68 Official Journal of the European Communities No L 179/27 REGULATION (EEC) No 1055/68 OF THE COMMISSION of 23 July 1968 fixing the amount representing delivery costs to Community customs territory in respect of certain cheeses THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, whereas, in this case, other costs may be set aside as being of relatively minor importance ; Whereas, as regards other third countries, loading or shipment, transport and insurance costs should be taken into account when assessing the amount ; whereas transport costs may be based on the costs arising between the fob port of shipment or a comparable stage for land or air transport and the nearest Community customs post ; Whereas an amount need only be fixed for third countries from which the goods in question are imported ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products ; Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of June 1968 on the common organisation of the market in milk and milk products, and in particular Article 14 (7) thereof ; Whereas Council Regulation (EEC) No 823/682 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products provides in its Annex II footnote 5 for the fixing of an amount representing delivery costs to Community customs territory, which is to be included in the free-at-Community-frontier value of products falling within tariff subheadings Nos 04.04 A I and 04.04 B I listed in that Annex ; Whereas to ensure that the free-at-Community ­ frontier value is not underestimated, account should be taken of the fact that delivery costs from third countries to the Community frontier vary consider ­ ably ; Whereas there are no transport costs for exporting third countries which border the Community ; HAS ADOPTED THIS REGULATION : Article 1 The amounts referred to in footnote 5 of Annex II to Regulation (EEC) No 823/68 and the third countries to which they apply shall be as shown in the Annex . Article 2 This Regulation shall enter into force on 29 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1968 . For the Commission The President Jean REY 1 OJ No L 148 , 28.6.1968 , p . 13 . a OJ No L 151 , 20.6.1968 , p . 3 . 342 Official Journal of the European Communities ANNEX Country Amount Finland 2.75 units of account per , 100 kg net weight